Citation Nr: 1018375	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied 
entitlement to service connection for sleep apnea.  

The Veteran provided testimony before the undersigned at a 
hearing at the Board in April 2010.  A transcript is of 
record.  


FINDING OF FACT

Currently diagnosed obstructive sleep apnea began in service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

An April 2006 private medical report reveals that the Veteran 
underwent a polysomnogram which revealed 22 episodes of 
apneas and hypopneas per hour which increased to 66.7 
episodes in the supine position during REM.  He was titrated 
to a continuous positive airway pressure (C-PAP) machine 
which relieved the apnea.  He was diagnosed, in relevant 
part, as having obstructive sleep apnea corrected with a C-
PAP machine.  In a letter submitted in December 2007, the 
Veteran's wife statement that the Veteran used the C-PAP 
machine to sleep through the night.  Therefore, a current 
disability has been established.  

The Veteran testified during the April 2010 hearing that he 
was told in service by fellow service-members that they had 
observed him snoring and stop breathing while sleeping.  

In an April 2010 letter, the Veteran's wife stated that when 
dating him in the early 1980s, during service, she noticed 
that he would stop breathing for a couple of seconds several 
times during the night while sleeping.  She also noticed him 
snoring loudly at night to the point that it would interrupt 
her sleep and noticed that he was consistently fatigued 
during the day.  

Snoring and stopped breathing are symptoms that a lay person 
could observe.  The Veteran and his wife are competent to 
report the symptoms they personally observed and experienced 
or were told about.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The lay testimony offered is sufficient to establish 
the presence of sleep apnea symptoms in service.   

The remaining question is whether the Veteran's currently 
diagnosed obstructive sleep apnea is connected to the in-
service symptoms.  The Veteran and his wife have stated that 
his snoring and interrupted breathing symptoms existed in 
service and have continued ever since.  The lay evidence 
establishes a continuity of symptomatology.  

Furthermore, the Veteran's private physician, Dr. I. R., has 
submitted letters in connection with the Veteran's claim that 
supports the finding of a link between the current disability 
and service.  In April 2007, Dr. I. R. stated that the 
Veteran had a long history of snoring, daytime fatigue, 
daytime hypersomnolence, and hypertension and that while it 
was difficult to pinpoint when the symptoms started, 
according to the Veteran's history, it was "likely" that 
his symptoms have been going on for at least 10 years and 
probably as long as 20 years.  

In a December 2007 letter, Dr. I. R. stated that obstructive 
sleep apnea is the end point of a continuum that begins with 
snoring and progresses over time.  The doctor concluded that 
it was "quite possible" that the Veteran's obstructive 
sleep apnea began before he was discharged from service.  
Therefore, the Board finds that the link between the current 
disability and service has been established.  

The Veteran received a VA examination in August 2009, during 
which, the examiner stated it was not possible to provide an 
opinion as to the etiology of the Veteran's obstructive sleep 
apnea without resorting to "mere speculation" because the 
sleep apnea symptoms were not shown in service.  This 
"opinion" constitutes non-evidence.  Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).

Moreover, the examiner did not note or discuss the Veteran's 
report of continuity of symptomatology and did not discuss 
Dr. I. R.'s opinion that it was "quiet possible" or 
"likely" that current sleep apnea began in service.  The 
Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the 
Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

Dr. I.R.'s opinions are somewhat equivocal, but when 
considered in light of the competent testimony of the Veteran 
and the statements of his wife, the evidence is in at least 
equipoise.  Resolving reasonable doubt in the Veteran's 
favor, service connection for obstructive sleep apnea is 
granted.  38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


